                                                                            FILED
                                                                   no   'NCLERK'S
                                                                   U.S. DISTRICT   OFFICE
                                                                                 COURT E.D.N.Y.
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                      * DEC H 2018               iSr
                                                -X
KRAVCHINA ROMAN,                                                     BROOKLYN OFFICE
                              Petitioner,
                                                            DECISION & ORDER
       V.                                                   18-CV-6382


PEOPLE OF THE STATE OF NEW YORK,

                              Respondent.
                                                 -X


WILLIAM F. KUNTZ,II, United States District Judge:

       On November 5,2018, Kravchina Roman submitted a pro se petition for a writ of error

coram nobis seeking to challenge his 2014 Richmond County, New York conviction under
Indictment No. 56/2014. He asserts that his counsel was ineffective because counsel failed to

help him understand the immigration consequences of his guilty plea.
        Roman styles his challenge as a petition for a writ oferror coram nobis, because he is no
longer in custody on his 2014 conviction; thus, he cannot proceed under a wnt of habeas corpus
pursuant to 28 U.S.C. § 2254. Roman cites multiple cases in support of using the writ oferror
coram nobis to challenge afederal conviction after the individual has served his sentence but still
suffers from the consequences ofthe allegedly invalid conviction. See, e.g., Dean v. United
States,418 F. Supp. 2d 149,152(E.D.N.Y. 2006)(Trager, J.).

       However, this Court does not have jurisdiction to grant a writ of error coram nobis

challenging a state courtjudgment. See Finkelstein v. Spitzer,455 F.3d 131,133-34(2d Cir.
2006)(federal courts lack jurisdiction to grant a writ oferror coram nobis with respect to a
judgment of a state court); Obado v. New Jersey, 328 F.3d 716,718(3d Cir. 2003)(agreeing
with other circuits that coram nobis relieffrom previous state conviction is only available in state
s/William F. Kuntz, II
